4 F.3d 986
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Henry THORNTON, Plaintiff-Appellant,v.OFFICE OF THE CLERK:United States Court of Appeals,Defendants-Appellees.
No. 92-6618
United States Court of Appeals,Fourth Circuit.
Submitted:  July 29, 1993.Decided:  September 8, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-1555-S)
Douglas Henry Thornton, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Douglas Henry Thornton, a federal prisoner, appeals the district court's summary dismissal of his Bivens action,* pursuant to 28 U.S.C. Sec. 1915(d) (1988), against the clerks of this Court and of the United States District Court for the District of Maryland.  In view of this Court's precedent, we find that the district court erred in holding that court clerks enjoy absolute quasi-judicial immunity.  See McCray v. Maryland, 456 F.2d 1 (4th Cir. 1972).  However, summary dismissal may be affirmed because Thornton's complaint lacked an arguable basis in fact when notice is taken of the records of his prior appeals to this Court.  See Neitzke v. Williams, 490 U.S. 319 (1989).


2
Therefore, we affirm the district court's order dismissing this complaint with prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)